DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 04/20/2022.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
No claims have been amended. 
No claims have been added or canceled.
Claims 1-20 are currently pending and have been examined.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

As per claims 1-20 the claimed invention is directed to an abstract idea without significantly more because:
•             Claim 1 recites
              receiving transaction data for a transaction performed at a merchant, the transaction data including a tokenized universal identifier, a merchant identifier, and a transaction variable; 
              detokenizing the transaction data to determine a universal identifier; 
              identifying multiple accounts associated with the universal identifier; 
              selecting, from the multiple accounts, an account to assign to the transaction, based at least in part on the universal identifier, the merchant identifier, and the transaction variable; and 
             sending account information associated with the selected account to a payment processor to authorize the transaction.
•             Under Step 1 of the Section 101 analysis, the claim(s) 1-20 is/are directed to a method, a system and a manufacture which are statutory categories of invention.
•             Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of receiving transaction data, detokenizing transaction data to determine a universal identifier, identifying multiple accounts associated with the universal identifier, selecting an account to assign the transaction based on the received transaction data, and sending the account information to authorize the transaction (a certain method of organizing human activity such as a commercial or legal interactions, e.g. sales activities or behaviors) but for the recitation of additional claim elements. Claims 19 and 20 recite similar abstract idea.  That is, other than reciting “processor”, “memory”, “computing devices”, nothing in the claim precludes the language from being considered as performed by a person. For example, it is common in sales activities for a buyer/an agent of the buyer/a seller to receive transaction data, detokenize/decipher/decrypt the transaction data to determine a universal identifier, identify multiple accounts associated with the universal identifier, select a financial account of the buyer to assign the transaction based on the received transaction data, and send the selected financial account information to an issuer/acquirer to authorize the transaction. 
•             A similar analysis can be applied to dependent claims 2-14, 16, and 18, which further recite the abstract idea of categorizing the transaction, transmitting an authorization response, selecting a default account, receiving a confirmation that a user approves that selected account, (a certain method of organizing human activity such as a commercial or legal interactions, e.g. sales activities or behaviors) but for the recitation of additional claim elements. That is, other than reciting “processor”, “memory”, “computing devices”, nothing in the claim precludes the language from being considered as performed by a person. For example, a buyer/agent of the buyer/seller is capable of categorizing a transaction, transmitting an authorization response to an issuer/acquirer, selecting a default account of the buyer, and receiving a confirmation that the buyer approves that selected account to perform the transaction.
•             Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. For example, the additional elements of “processor”, “memory”, “computing devices” merely use a generic computer device and generic computer components as a tool to perform an abstract idea. 
•             A similar analysis can be applied to dependent claims 15 and 17, which include additional claim elements, such as learning a model based on historical transactions and updating the machine learning model based on a confirmation, that generally link the use of the judicial exception to a particular technological environment or field of use of machine learning.
•             Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
•             Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. 
             Therefore, claims 1 and 12-20 are rejected under 35 U.S.C. §101.

Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    Claim(s) 1-14 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wheeler (US 20180137530).
     Regarding claims 1, 19 and 20, Wheeler discloses:
             a non-transitory computer-readable medium having computer executable instructions stored thereon for execution by one or more computing devices ([0058] of Wheeler);
             a processor ([0019] of Wheeler); 
             a memory in communication with the processor, the memory storing instructions that, when executed by the processor cause the processor to perform ([0019] of Wheeler):
              receiving transaction data for a transaction performed at a merchant, the transaction data including a tokenized universal identifier, a merchant identifier, and a transaction variable (By disclosing, “The authorization request includes various transaction data relating to the purchase including, without limitation, the VCN [(virtual card number)] for the consumer's virtual wallet application 116, an amount of the transaction (e.g., $27.95, etc.), an MCC for the merchant 102 (e.g., MCC 5411, etc.), a date of the transaction, and an identification of the product purchased, etc. Once compiled, the authorization request is transmitted from the merchant 102 to the payment network 106” ([0047], table 2 of Wheeler)) (Note: the “virtual card number VCN” in the prior art can be the “tokenized universal identifier” of the claim. The “merchant ID” in the table 2 or the “MCC for the merchant” of the prior art can be the “merchant identifier” of the claim. The “date of the transaction” in the prior art can be the “transaction variable” of the claim.); 
              detokenizing the transaction data to determine a universal identifier (By disclosing, “The incentive engine 118 is configured to replace the VCN in the authorization request with the PAN for the selected payment account” ([0034] of Wheeler)) (Note: the “PAN” in the prior art can be the “universal identifier” of the claim);    
              identifying multiple accounts associated with the universal identifier (By disclosing, “The method also includes selecting a payment account, from multiple payment accounts in the virtual wallet” (Abstract of Wheeler); and the “multiple accounts” are associated with the “universal identifier” because they are included in a same wallet ([0026], [0038] of Wheeler)); 
              selecting, from the multiple accounts, an account to assign to the transaction, based at least in part on the universal identifier, the merchant identifier, and the transaction variable (By disclosing, “The incentive engine 118, then, is configured to identify the various payment accounts associated with the VCN (e.g., in the rules data structure 120 or otherwise, etc.) and, based on the rules in the rules data structure 120 for the VCN, select one of the payment accounts for use in the transaction. As described above, the rules often rely on a parameter of the transaction, such as, for example, an MCC included in the transaction, an amount of the transaction, etc.” ([0034] of Wheeler); and “For example, as described above, the rules may relate to MCCs of the transactions. Additionally, or alternatively, the rules may relate to transaction parameters such as transaction amounts, transaction locations, transaction merchants, transaction dates/times, or any other data included in authorization requests for transactions, etc.” ([0029] of Wheeler)); and 
             sending account information associated with the selected account to a payment processor to authorize the transaction (By disclosing, “once the payment account is selected, the incentive engine 118 is configured to replace the VCN in the authorization request with the PAN for the selected payment account and to route the authorization request to the issuer associated with the selected payment account” ([0034] of Wheeler)) (Note: the “issuer” of the prior art can be the “payment processor” of the claim).

     Regarding claim 2, Wheeler discloses:
              wherein the universal identifier is associated with a user (By disclosing, “the virtual wallet application 116 includes a virtual card number (VCN) that is generally associated with a consumer” ([0016] of Wheeler)).  

     Regarding claim 3, Wheeler discloses:
              wherein the selecting includes performing a lookup of a lookup table (By disclosing, “The incentive engine 118, then, is configured to identify the various payment accounts associated with the VCN (e.g., in the rules data structure 120 or otherwise, etc.) and, based on the rules in the rules data structure 120 for the VCN, select one of the payment accounts for use in the transaction. As described above, the rules often rely on a parameter of the transaction, such as, for example, an MCC included in the transaction, an amount of the transaction, etc.” ([0034] of Wheeler); and the rules are illustrated in table 2 ([0041] and table 2 of Wheeler)).  

     Regarding claim 4, Wheeler discloses:
             wherein the selecting includes a lookup of a merchant map associated with the universal identifier, the merchant map defining transaction variables associated with the multiple accounts (By disclosing, “The incentive engine 118, then, is configured to identify the various payment accounts associated with the VCN (e.g., in the rules data structure 120 or otherwise, etc.) and, based on the rules in the rules data structure 120 for the VCN, select one of the payment accounts for use in the transaction. As described above, the rules often rely on a parameter of the transaction, such as, for example, an MCC included in the transaction, an amount of the transaction, etc.” ([0034] of Wheeler); and the rules are illustrated in table 2 includes merchant identifiers, and transaction variables, such as transaction location, transaction amount, and transaction date, associated with the multiple accounts ([0041] and table 2 of Wheeler)).    

     Regarding claim 5, Wheeler discloses:
              wherein the transaction variable includes a date of the transaction (By disclosing, “The authorization request includes various transaction data relating to the purchase including, without limitation, the VCN [(virtual card number)] for the consumer's virtual wallet application 116, an amount of the transaction (e.g., $27.95, etc.), an MCC for the merchant 102 (e.g., MCC 5411, etc.), a date of the transaction, and an identification of the product purchased, etc. Once compiled, the authorization request is transmitted from the merchant 102 to the payment network 106” ([0047], table 2 of Wheeler)).  

     Regarding claim 6, Wheeler discloses:
             wherein the transaction variable includes a time of the transaction (By disclosing, “the rules may relate to transaction parameters such as transaction amounts, transaction locations, transaction merchants, transaction dates/times, or any other data included in authorization requests for transactions, etc” ([0029] of Wheeler)).  

Regarding claim 7, Wheeler discloses:
          wherein the transaction variable includes a location of the transaction (By disclosing, “the rules may relate to transaction parameters such as transaction amounts, transaction locations, transaction merchants, transaction dates/times, or any other data included in authorization requests for transactions, etc” ([0029] of Wheeler)).    

Regarding claim 8, Wheeler discloses:
            categorizing the transaction based at least in part on the merchant identifier and wherein the selecting is based at least in part on the categorization of the transaction (By disclosing, “The merchant 102 and other merchants are generally associated with a merchant category code or MCC. In general, the MCC indicates a general category of products offered by the merchant 102. For example, MCC 5732 indicates that the corresponding merchant is an electronics retailer, while MCC 5542 indicates that the corresponding the merchant is a fuel dispenser and MCC 5411 indicates that the corresponding merchant is a grocery store” ([0014] and table 2 of Wheeler); and “The incentive engine 118, then, is configured to identify the various payment accounts associated with the VCN (e.g., in the rules data structure 120 or otherwise, etc.) and, based on the rules in the rules data structure 120 for the VCN, select one of the payment accounts for use in the transaction. As described above, the rules often rely on a parameter of the transaction, such as, for example, an MCC included in the transaction, an amount of the transaction, etc.” ([0034] of Wheeler)).  

Regarding claim 9, Wheeler discloses:
           wherein the selecting is based at least in part on terms associated with each of the multiple accounts (By disclosing, “In the example embodiment of FIG. 1 (and as also illustrated above in Table 1), the 108a payment account offers 2% cash back for grocery purchases, while the 108b payment account offers 1 point per dollar spent on all purchases. And, the 108c payment account offers an extended warranty for electronic purchases. Based on the assumption that each point offered via the 108b payment account is worth $0.01, the incentive engine 118 may generate the following rules: (1) if the MCC of a transaction is 5411 (for grocery stores), the transaction should be directed to the 108a payment account; (2) if the MCC of the transaction is 5732 (for electronics), the transaction should be directed to the 108c payment account; and (3) all other transactions should be directed to the 108b payment account’ ([0028] of Wheeler)).    

Regarding claim 10, Wheeler discloses:
          wherein the selecting is based at least in part on costs associated with each of the multiple accounts (By disclosing, “Additionally, or alternatively, the rules may relate to transaction parameters such as transaction amounts, … or any other data included in authorization requests for transactions, etc. In addition, individual rules may relate to multiple different transaction parameters. For example, a rule may specify that transactions involving MCC 5411 and having a transaction amount exceeding $50.00 be directed to the 108a payment account (while all other transactions are to be directed to either the 108b payment account or the 108c payment account, depending on their corresponding rules)” ([0029] of Wheeler)).  

Regarding claim 11, Wheeler discloses:
           receiving an authorization response from the payment processor and sending the authorization response to an acquiring financial institution (By disclosing, “in response to the authorization request, the issuer is configured to return an authorization reply, indicating approved or decline of the transaction, to the merchant 102 (via the payment network 106 and the acquirer 104)” ([0033] of Wheeler)).  

Regarding claim 12, Wheeler discloses:
          wherein the selected account is tokenized (By disclosing, “through use of the virtual wallets, the consumers are able to perform the transactions at the merchants through use of virtual card numbers, without needing to present actual account numbers/credentials to the merchants” ([0057] of Wheeler); and “the incentive engine 118 is configured to replace the VCN in the authorization request with the PAN for the selected payment account” ([0034] of Wheeler)).  

Regarding claim 13, Wheeler discloses:
          de- tokenizing the selected account prior to sending account information to the payment processor (By disclosing, “the incentive engine 118 is configured to replace the VCN in the authorization request with the PAN for the selected payment account and to route the authorization request to the issuer associated with the selected payment account” ([0034] of Wheeler)).  

Regarding claim 14, Wheeler discloses:
          upon none of the multiple accounts is associated with the universal identifier, the merchant identifier, and the transaction variable, selecting a default account (By disclosing, “the incentive engine 118 may generate the following rules: (1) if the MCC of a transaction is 5411 (for grocery stores), the transaction should be directed to the 108a payment account; (2) if the MCC of the transaction is 5732 (for electronics), the transaction should be directed to the 108c payment account; and (3) all other transactions should be directed to the 108b payment account” ([0028] of Wheeler); and “For example, a rule may specify that transactions involving MCC 5411 and having a transaction amount exceeding $50.00 be directed to the 108a payment account (while all other transactions are to be directed to either the 108b payment account or the 108c payment account, depending on their corresponding rules)” ([0029] of Wheeler)) (Note: the “108b payment account” in the prior art can be the “default account” in the claim).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 20180137530), in view of Griffith (US 20200005270).
Regarding claim 15, Wheeler does not disclose:
          wherein the selecting is based at least in part on learning a model based on historical transactions associated with the universal identifier.  
          However, Griffith teaches:
         wherein the selecting is based at least in part on learning a model based on historical transactions associated with the universal identifier (By disclosing, “At the start of a check-out process (e.g., when all items have been scanned or when a user is checking out of an online transaction), the payment processing system 215 may score payment accounts associated with the user from which to pay for the items in the transaction based on the classification of each item and based on contextual analysis of other analytics data associated with the user and/or the transaction (at step 4.2). …. In embodiments, the score may be based on statistical models including machine learning data and/or training data as part of those models. The machine learning data and/or training data may include, for example, accounts historically used to pay for certain types of items (e.g., accounts the user has manually selected to pay for items, or accounts that the payment processing system 215 has automatically selected to pay for items). Additionally, or alternatively, the machine learning data and/or training data may include information regarding the user's preferences, intent of the transaction, user activity, etc.” ([0060] of Griffith)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Wheeler in view of Griffith to include techniques of wherein the selecting is based at least in part on learning a model based on historical transactions associated with the universal identifier. Doing so would result in an improved invention because this would allow the learning model learns the selections from previous transactions as a reference for future selection, thus improving the accuracy of the future selections by the learning model.

Regarding claim 16, Wheeler does not disclose:
          receiving a confirmation that a user approves the selected account.  
          However, Griffith teaches:
          receiving a confirmation that a user approves the selected account (By disclosing, “Process 600 may also include prompting the user to confirm or modify account selections when the confidence score is below a threshold (step 640)” ([0084] of Griffith)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Wheeler in view of Griffith to include techniques of receiving a confirmation that a user approves the selected account. Doing so would result in an improved invention because this would allow the right account selected by a user when the learning model is not sure which account to select, thus improving the accuracy of the selection. 

Regarding claim 17, Wheeler does not disclose:
           updating the model based on the confirmation (By disclosing, “Process 600 may also include prompting the user to confirm or modify account selections when the confidence score is below a threshold (step 640)” ([0084] of Griffith); and “In embodiments, the score may be based on statistical models including machine learning data and/or training data as part of those models. The machine learning data and/or training data may include, for example, accounts historically used to pay for certain types of items (e.g., accounts the user has manually selected to pay for items, or accounts that the payment processing system 215 has automatically selected to pay for items). …” ([0060] of Griffith)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Wheeler in view of Griffith to include techniques of updating the model based on the confirmation. Doing so would result in an improved invention because this would allow the learning model learns the choice from the user as a reference for future selection, thus improving the accuracy of the future selections by the learning model. 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 20180137530), in view of Greene (US 20180376378).
Regarding claim 17, Wheeler discloses:
           tokenizing the universal identifier (By disclosing, “The payment network then replaces the VCN with the primary account number (PAN) for the selected payment account, and routes the authorization request to the issuer of the selected payment account. The payment network further converts the PAN back the VCN in the authorization reply from the issuer” which infers that the VCN is the tokenized universal identifier (PAN) ([0011] of Wheeler)).
           Wheeler does not disclose:
           sending the tokenized universal identifier to a computing device associated with a user.  
           However, Greene teaches:
          sending the tokenized universal identifier to a computing device associated with a user (By disclosing, “generating the generic token and associating one or more resource credentials of the user with the generic token, transmitting the generic token to the mobile device of the user and storing the generic token in the digital wallet” (Abstract of Greene); and “an “account” or “resource credential” is the relationship that a customer has with an entity, such as a financial institution” ([0020] of Greene)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Wheeler in view of Greene to include techniques of tokenizing the universal identifier and sending the tokenized universal identifier to a computing device associated with a user. Doing so would result in an improved invention because this would allow an entity generate the token on behalf of the user so the user doesn’t need to generate the token by himself, thus improving the user convenience of the claimed invention.

Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection have been fully considered and is not persuasive.  
Applicant firstly argues that 
“the claims recite a novel addition to an electronic transaction payment process that allows for extra security since the universal identifier is not disclosed (e.g., encrypted or otherwise tokenized) in the transaction data. This additional subject matter (the novel addition to the electronic transaction process as claimed) is an improvement upon the field of electronic payment technology.”
          The Examiner, respectfully disagrees. The Examiner notes that novelty and non-obviousness have no bearing on whether a claim recites an abstract idea.  Indeed, the Federal Circuit has made this clear -rejecting an argument substantially similar  to  Appellants' in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) ("We do not agree…that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete.").

Applicant also argues that:
“It is noted that the focus of the independent claim is directed to technical steps performed at a device, and in the order of the sequence as claimed - which provides and improves security features in the technical field of electronic payments. As such, any alleged judicial exception directed in the claims has been integrated into a full and practical application, which according to the Revised Guidance should end the analysis in favor of patentability.”
         The Examiner, respectfully disagrees. The Examiner notes that:
the functions recited in the claim such as “receiving…”, “detokenizing…”, “identifying…”, “selecting…”, and “sending…” are generic computer functions that can be performed by generic computers;
the functions recited in the claim such as “receiving…”, “detokenizing…”, “identifying…”, “selecting…”, and “sending…” can also performed manually without any additional elements; and
even if the functions recited in the claim such as “receiving…”, “detokenizing…”, “identifying…”, “selecting…”, and “sending…” are performed by generic computers and/or generic computer components, generic computers and/or generic computer components are used as a tool to perform the functions.  The use of generic computers and/or generic computer components as a tool to implement the functions does not integrate the abstract idea into a practical application because it requires no more than a computer and/or network performing functions that correspond to acts required to carry out the abstract idea.

         Applicant further argues that:
“One advantage to the present claims is that account payment data can be securely provided in the backend without needing to be shared with the merchant. I.e., the universal identifier provided in the transaction data is tokenized (or otherwise encrypted). Therefore, the claims include substantially more than the abstract concept as it provides an improved security and flexibility in the technical field of electronic payments technology.”
	The Examiner, respectfully disagrees. The Examiner notes that as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer or generic computer components to perform “receiving…”, “detokenizing…”, “identifying…”, “selecting…”, and “sending…” steps amounts to no more than mere instructions to apply the exception using a generic computer system. Therefore, the use of the additional elements does no more than employ the computer and network as a tool to automate and/or implement the abstract idea. The use of generic computer or generic computer components to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claims are not patent eligible.
          Therefore, the 35 U.S.C. § 101 rejection will be maintained. 

Applicant’s argument regarding the 35 U.S.C. § 102 and 35 U.S.C. § 103 rejection have been fully considered and is not persuasive.  
          Applicant argues that:
“The Office Action states at page 8 that "the 'virtual card number VCN' in the prior art can be the 'tokenized universal identifier' of the claim." Applicant respectfully disagrees. The universal identifier in claim 1 is provided in a tokenized format. By contrast, the VCN in Wheeler is open for the merchant to record. Therefore, the VCN in Wheeler cannot be the tokenized universal identifier.”
          The Examiner, respectfully disagrees. The Examiner notes that:
According to Wikipedia, “Tokenization” is the process of substituting a sensitive data element with a non-sensitive equivalent. Wheeler discloses that a virtual wallet application 116 of a user device provides a virtual card number (VCN) to a merchant. The merchant compiles the VCN and transaction data into an authorization request, and the merchant transmits the authorization request to a payment network ([0047] of Wheeler). Upon receipt of the authorization request, an incentive engine 118 of the payment network replaces the VCN with the PAN and route an authorization request to an issuer of the payment account. Therefore, the VCN is a tokenized universal identifier of the payment account.
Whether “the VCN in Wheeler is open for the merchant to record” has no bearing on whether the VCN is a “tokenized universal identifier”. 

          Applicant also argues that:
“The Office Action states, six lines later, that "the 'PAN' in the prior art can be the 'universal identifier of the claim". Applicant respectfully disagrees. The purpose of the tokenized universal identifier in claim 1 is to identify a PAN from a plurality of PANs that can be used for the transaction. Since is it logically not possible for one PAN to be a universal identifier for a different PAN, then the PAN in Wheeler cannot be the tokenized universal identifier.”
          The Examiner, respectfully disagrees. The Examiner notes that Wheeler discloses that the payment network can identify the PAN based on the VCN, therefore, the VCN is a tokenized form of the PAN. The Non-final office action mailed on 12/20/2021 clearly stated that “the “virtual card number VCN” in the prior art can be the “tokenized universal identifier” of the claim”; and “the “PAN” in the prior art can be the “universal identifier” of the claim”. Therefore, the Wheeler reads the claim language. 

       Applicant further argues that Wheeler does not disclose “identifying multiple accounts associated with the universal identifier”.  The Examiner, respectfully disagrees. The Examiner notes that Wheeler discloses that “The method also includes selecting a payment account, from multiple payment accounts in the virtual wallet” in the Abstract of Wheeler, which means that multiple accounts must be identified such that the payment account can be selected from the multiple accounts; and the “multiple accounts” are associated with the “universal identifier” because they are included in a same wallet ([0026], [0038] of Wheeler). Therefore, Wheeler reads the claim language. 
          Therefore, the 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections will be maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200074449 to Novis for disclosing utilizing machine learning to select a payment account from a plurality of payment accounts.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685